            Case 4:19-cv-04060-JST Document 76 Filed 06/19/20 Page 1 of 4




JENNIFER LEE TAYLOR (CA SBN 161368)                  RIMON, P.C.
JTaylor@mofo.com                                     Karineh Khachatourian (SBN 202634)
NICHOLAS HERRERA (CA SBN 301992)                     karinehk@rimonlaw.com
NHerrera@mofo.com                                    Nikolaus A. Woloszczuk (SBN 286633)
ROBERT S. SANDOVAL (CA SBN 311032)                   nikolaus.woloszczuk@rimonlaw.com
RSandoval@mofo.com                                   2479 E. Bayshore Road, Suite 210
MORRISON & FOERSTER LLP                              Palo Alto, California 94303
425 Market Street                                    Telephone: 650.461.4433
San Francisco, California 94105-2482                 Facsimile: 650.461.4433
Telephone: 415.268.7000
Facsimile: 415.268.7522                              Attorneys for Defendant,
                                                     LAMBDA INC.
Attorneys for Plaintiff
LAMBDA LABS, INC.


                             UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF CALIFORNIA

                                    OAKLAND DIVISION


LAMBDA LABS, INC.,                                 Case No. 4:19-cv-04060-JST (TSH)

               Plaintiff,                          UPDATED JOINT LETTER BRIEF
                                                   CONCERNING LAMBDA SCHOOL
       v.                                          DOCUMENT CUSTODIANS
LAMBDA, INC.,                                      Judge:    Magistrate Judge Thomas S. Hixson

               Defendant.


       Per the Court’s Order (ECF No. 73), the Parties submit this joint report concerning the

number and identity of Lambda School document custodians. After additional discussion, the

parties were able to resolve their dispute concerning the number and identity of Lambda School

custodians.

       The parties agree to collect from eleven document custodians per side. For Lambda

School custodians, this includes nine custodians plus a “safety net” of two custodians to be

named later in discovery. Regarding the identities of the Lambda School custodians, Lambda

Labs proposed the following individuals:



       UPDATED JOINT LETTER BRIEF RE: DOCUMENT CUSTODIANS; CASE NO. 4:19-CV-04060-JST (TSH)
          Case 4:19-cv-04060-JST Document 76 Filed 06/19/20 Page 2 of 4




           1. Austen Allred (Co-Founder and CEO of Lambda School)

           2. Ben Nelson (Co-Founder)

           3. Trevor McKendrick (Chief of Staff)

           4. Adam Grenier (former Vice President of Product and Marketing)

           5. Lindsey Monroe (Director – Creative)

           6. Joshua Howland (Director – Lambda X)

           7. Zoran Martinovic (Vice President of Business Development)

           8. Jessica Pense (Director – Student Success)

           9. Sabrina Baez (former Head of Career Services) [to be addressed at a later stage]

           10. [safety net]

           11. [safety net]

       Lambda School has agreed to collect from custodians #1-6 (Allred, Nelson, McKendrick,

Grenier, Monroe, and Howland). Regarding custodians #7 and 8 (Martonovic and Pense),

Lambda School believes that the outcome of the disputes to be briefed on June 26 (which relate

to complaints regarding Lambda School and related “reputational” evidence) will affect the

relevance of documents these custodians may have. Lambda Labs does not necessarily agree,

but agrees to defer the issue until after a ruling on the June 26 brief as it may obviate the need for

further briefing regarding these two custodians.

       Finally, Lambda School objects to collection from custodian #9 (Baez). Lambda Labs

has agreed to delay collecting Ms. Baez’s materials until after Lambda School has completed the

majority of its document production, which will allow Lambda Labs to evaluate whether

production of her materials is required. In turn, Lambda School has agreed to preserve Ms.

Baez’s documents.




                                                   2
       UPDATED JOINT LETTER BRIEF RE: DOCUMENT CUSTODIANS; CASE NO. 4:19-CV-04060-JST (TSH)
          Case 4:19-cv-04060-JST Document 76 Filed 06/19/20 Page 3 of 4




       Lambda Labs has also agreed that Lambda School does not need to collect documents

from custodian Caleb Hicks. Lambda Labs further agrees that with the exception of Austen

Allred, Lambda School’s custodial document sources are from GSuite and Slack for each

custodian. Lambda Labs reserves its right to seek collection from additional data sources if

discovery later shows they are used and contain relevant materials. The parties further agree that

searching local computer drives or external hard drives is not required at this time. The parties

agree to defer to the Court’s guidance concerning collection of voicemails. The parties have thus

resolved their disputes concerning the number and identity of Lambda School custodians for the

time being.



Morrison & Foerster LLP                              Rimon, P.C.

By: /s/ Jennifer Lee Taylor                          By: /s/ Karineh Khachatourian
Jennifer Lee Taylor                                  Karineh Khachatourian
Nicholas Herrera                                     Nikolaus A. Woloszczuk
Robert S. Sandoval
                                                     Attorneys for Defendant,
Attorneys for Plaintiff,                             LAMBDA INC.
LAMBDA LABS, INC.




                                                 3
       UPDATED JOINT LETTER BRIEF RE: DOCUMENT CUSTODIANS; CASE NO. 4:19-CV-04060-JST (TSH)
          Case 4:19-cv-04060-JST Document 76 Filed 06/19/20 Page 4 of 4




                                        ATTESTATION
        I, Jennifer Lee Taylor, am the ECF user whose credentials were utilized in the electronic
filing of this document. In accordance with Civil Local Rule 5-1(i)(3), I hereby attest that
Karineh Khachatourian concurred in the filing of this document.

                                                    /s/ Jennifer Lee Taylor
                                                            Jennifer Lee Taylor




                                                1
       UPDATED JOINT LETTER BRIEF RE: DOCUMENT CUSTODIANS; CASE NO. 4:19-CV-04060-JST (TSH)
